DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 8-9, 11-15, and 18-20 are pending and examined below. This action is in response to the claims filed 7/14/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 7/14/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 7/14/21. 35 U.S.C. § 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Carpenter et al. (US 2020/0097021) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0052548) in view of Bammert et al. (US 2011/054739), Li et al. (US 2018/0251153), and Carpenter et al. (US 2020/0097021).

a hitch assist system comprising (Abstract): 
a sensing system configured to detect a trailer and an obstacle proximate the trailer (¶41-43 – obstructions corresponding to the recited obstacle); 
an input device for accepting a final vehicle heading direction relative to the trailer when a hitch ball of the vehicle is aligned with a coupler of the trailer (¶83-84 and Fig. 5 – element 160 requires user verification of position and heading for aligning the hitch ball and the trailer coupler corresponding to the recited accepting final heading via user input); and 
a controller in communication with the sensing system and configured to (¶44 – processor corresponding to the recited controller): 
define a final vehicle heading direction relative to the trailer when a hitch ball of a vehicle is aligned with a coupler of the trailer (¶44-51 and ¶64 – steering guidance including steering angle corresponding to the recited vehicle heading relative to the trailer, where the hitch can include an upwardly projecting tow ball corresponding to the recited hitch ball); 
determine an uppermost or farthest position of the vehicle from the trailer (¶64-67 – position of vehicle relative to target trailer corresponding to the recited farthest position from the trailer); 
determine a lowermost or nearest position of the vehicle from the trailer (¶40 and ¶64-67 – position of the trailer coupling corresponding to the recited nearest position of the vehicle to the trailer); and 
determine a vehicle path that aligns a hitch assembly of the vehicle with a coupler of the trailer within the uppermost and lowermost positions (¶71-73 – angle and path to align x1 . 
the vehicle is maneuvered forwardly to the uppermost position prior to rearward movement towards the trailer (¶44 – multi-movement strategy including a series of reverse/forward movements corresponding to the recited maneuver forward to the uppermost position prior to the rearward movement given that connecting the rear hitch to the trailer inherently means the final movement will be a reverse movement towards the trailer). 
the vehicle is maneuvered through one or more S-turn segments to move the vehicle in a lateral direction relative to the trailer (¶72-73 – maneuver to achieve hitch angle by adjusting a positive or negative hitch angle during the path toward the trailer). 
While Singh discloses the multiple angled reverse path towards the trailer, it does not explicitly disclose or show an s-turn segment, however Bammert further discloses explicit use of one or more s turns to navigate the vehicle in a lateral direction including moving back and forth between a uppermost position and a lowermost position, possibly more than once if necessary (Figs. 5-9). The combination of the s turn maneuvering of Bammert with the final alignment and coupling of the hitch ball and trailer of Singh fully discloses all elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Singh with explicit use of one or more s turns of Bammert in order to assist maneuvers in small boundary spaces (Bammert - ¶3-4). 
While Bammert does disclose taking into consideration a front object, it does not determine the uppermost position is based on the position of the obstacle in front of the 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Singh in view of Bammert with the forward detection and autonomous hitching system of Li in order to overcome the challenges faced by drivers of tow vehicles (Li - ¶5). 
Sing in view of Bammert and Li do not explicitly disclose user selecting from a plurality of vehicle heading directions to align the vehicle with the final heading direction however Carpenter discloses an autonomous hitching system including user selecting from a plurality of vehicle heading directions and to align the vehicle with the final heading direction (Fig. 3A-B and ¶57 - operator adjusts the displayed path 554 until an expected path displayed on the display 142 intersects the trailer representation or other object that the user wants the tractor 100 to drive towards, where adjusting the path is adjusting from an infinite plurality of vehicle heading directions and expected path displayed on the display 142 intersects the trailer representation corresponding to the recited aligning the vehicle with the final heading direction to the trailer).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Sing in view of Bammert and Li with the heading selection system of Carpenter in order to allow the vehicle to autonomously follow a user planned path towards a hitch coupler (Carpenter - ¶57).

Regarding claim 2, Singh further discloses the coupler comprises a coupler ball socket and the hitch assembly comprises a hitch ball (¶ 64 and Fig. 4A noted below shows a hitch ball and socket).

    PNG
    media_image1.png
    244
    540
    media_image1.png
    Greyscale


Regarding claim 3, Singh discloses an angle and path to align x1 and x2 axis or aligning the vehicle path with the trailer corresponding to the recited determine path to align the coupler within the uppermost and lowermost positions (¶71-73) where position of the trailer coupling corresponding to the recited lowermost or nearest position of the vehicle to the trailer (¶40 and ¶64-67) as well as planning around obstructions corresponding to the recited obstacle (¶41-43), but does not specifically disclose the front boundary of the position being  an obstacle.
However Bammert discloses maneuvering a vehicle based on tight constraints including the obstacle defines the uppermost position (¶6 – object being the bounds of the target space to the front and back corresponding to the recited obstacle defining the uppermost position).
 

Regarding claim 4, Singh further discloses the controller determines whether a feasible path exists from an initial position to the coupler with the vehicle maneuvered in a rearward direction (¶41-45 – current position/angle corresponding to the recited initial position where maneuver to the trailer based on obstacle corresponding to the recited feasible path, where the travel direction includes reverse direction corresponding to the recited rearward direction). 

Regarding claim 7, Singh further discloses the vehicle is maneuvered from an initial position to the uppermost position and subsequently to the lowermost position (¶44 – multi-movement strategy including a series of reverse/forward movements corresponding to the recited maneuver forward to the uppermost position prior to the rearward movement given that connecting the rear hitch to the trailer inherently means the final movement will be a reverse movement towards the trailer). 


Regarding claim 9, Singh further discloses the lowermost position is defined by a position in which a rearward portion of the vehicle is within a predefined distance of the trailer (¶40 and ¶64-67 – position of the trailer coupling corresponding to the recited nearest . 

Regarding claims 10 and 16, Singh further discloses an input device for accepting the vehicle heading direction (¶18, ¶73 and ¶76 – user identified/specified information corresponding to the recited acceptance with or without modification inputs). 

Regarding claims 11 and 18, Singh further discloses the input device is a touchscreen device disposed within the vehicle (¶18, ¶73 and ¶76).

Regarding claim 12, Singh further discloses the controller determines the vehicle path from the coupler to a current position of the vehicle through one or more segments and the vehicle performs each of the segments in the reverse order to maneuver the vehicle along the planned vehicle path (¶41-45 – multi-movement strategy corresponding to the recited vehicle path through one or more segments where the path is from the vehicle position to the trailer corresponding to the recited reverse order of the trailer to the vehicle). 

Regarding claims 13 and 19, Singh further discloses the final vehicle heading direction is automatically chosen as the initial vehicle heading direction when the hitch assist system is  - initiated (¶72-75 – steering angle corresponding to the recited vehicle heading direction given that Singh discloses it is known to one of ordinary skill in the art prior to the date of filing to perform this process automatically ¶3). 

Regarding claim 15, Singh further discloses the controller further maneuvers the vehicle to a lowermost position before returning to the uppermost position to move the vehicle in a lateral direction relative the trailer (¶44 – multi-movement strategy including a series of reverse/forward movements corresponding to the recited maneuver forward to the uppermost position and the rearward movement to the lowermost position).
While Singh discloses forward backward motions in aligning the vehicle to the trailer, it does not explicitly disclose the lateral movement of the vehicle through this motion, however Bammert further discloses successive forward backward movements to move the vehicle laterally (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Singh with explicit use of one or more forward/backward maneuvers of Bammert in order to assist maneuvers in small boundary spaces (Bammert - ¶3-4). 

Regarding claim 20, Singh further discloses a hitch assist method comprising the steps of (Abstract): 
detecting a coupler of a trailer (¶62-64); 
an input device for accepting a final vehicle heading direction relative to the trailer when a hitch ball of the vehicle is aligned with a coupler of the trailer (¶83-84 and Fig. 5 – element 160 requires user verification of position and heading for aligning the hitch ball and the trailer coupler corresponding to the recited accepting final heading via user input);
detecting an uppermost position between a vehicle and an object (¶64-67 – position of vehicle relative to target trailer corresponding to the recited farthest position from the trailer); 
detecting a lowermost position between the vehicle and the trailer (¶40 and ¶64-67 – position of the trailer coupling corresponding to the recited nearest position of the vehicle to the trailer); 
defining a vehicle backup path having one or more non-linear segments (¶71-73 – angle and path to align x1 and x2 axis corresponding to the recited determine path to align the coupler within the uppermost and lowermost positions where a multi-movement strategy, for example comprising a series of reverse/forward movements corresponding to the recited one or more segments where Fig. 1 discloses movements are nonlinear); and 
aligning a hitch ball with the coupler at a predefined offset angle between the trailer and vehicle (¶12 - a hitch angle which is at least substantially equal to zero or within a predefined angular margin corresponding to the recited aligning the hitch ball with the coupler at a predefined offset angle).
While Singh discloses the multiple angled reverse path towards the trailer, it does not explicitly disclose or show an s-turn segment, however Bammert further discloses explicit use of one or more s turns to navigate the vehicle in a lateral direction including moving back and forth between a uppermost position and a lowermost position, possibly more than once if necessary (Figs. 5-9). The combination of the s turn maneuvering of Bammert with the final alignment and coupling of the hitch ball and trailer of Singh fully discloses all elements as claimed.
 
Sing in view of Bammert and Li do not explicitly disclose user selecting from a plurality of vehicle heading directions to align the vehicle with the final heading direction however Carpenter discloses an autonomous hitching system including user selecting from a plurality of vehicle heading directions and to align the vehicle with the final heading direction (Fig. 3A-B and ¶57 - operator adjusts the displayed path 554 until an expected path displayed on the display 142 intersects the trailer representation or other object that the user wants the tractor 100 to drive towards, where adjusting the path is adjusting from an infinite plurality of vehicle heading directions and expected path displayed on the display 142 intersects the trailer representation corresponding to the recited aligning the vehicle with the final heading direction to the trailer).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Sing in view of Bammert and Li with the heading selection system of Carpenter in order to allow the vehicle to autonomously follow a user planned path towards a hitch coupler (Carpenter - ¶57).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0052548) in view of Bammert et al. (US 2011/054739), Li et al. (US 2018/0251153) and Carpenter et al. (US 2020/0097021), as applied to claims 1, Maemura et al. (US 2004/0119610).

Regarding claim 8, Singh further discloses multi-movement strategy including a series of reverse/forward movements corresponding to the recited maneuver forward to the uppermost position (¶44) as well as planning around obstructions corresponding to the recited obstacle (¶41-43) but does not explicitly disclose the uppermost position being at a predefined distance.
However Maemura discloses a tight maneuver assistance apparatus including the uppermost position is defined by a position in which a forward portion of the vehicle is within a predefined distance (¶100 and Fig. 10 - an initial vehicle stop position a2 corresponding to the recited uppermost position being defined by a predetermined distance from a reference position a1 corresponding to the recited predefined distance). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Singh in view of Bammert, Li, and Carpenter with the initial positioning predetermined distance of Maemura in order to assist the driver in specific reverse positioning (Maemura - ¶2).
	
Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lavoie (US 2015/0138340) discloses a target monitoring system and method including a user input dial to select from one of a plurality of reversing paths/heading directions (Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665